DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-4, 6-8, 10-13, 15-17 and 19-20 are pending. 

Response to Arguments

2.	In light of amendments to the claims, the 35 U.S.C. rejection of claims 1-4, 6-13 and 15-20 are withdrawn. 

3.	The previously entered objection of claim 21 is withdrawn.

Allowable Subject Matter

4.	Claims 1-4, 6-8, 10-13, 15-17 and 19-20 (renumbered as claims 1-16) are allowed.
Reasons for Allowance

5.	The following is an examiner’s statement of reasons for allowance: 

Amended claims 1-4, 6-8, 10-13, 15-17 and 19-20 (renumbered as claims 1-16) are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the following italic limitations:

In claim 1,… if the terminal is located out of coverage of a base station, and preconfigured with the parameter related to the congestion state, the controller determines whether the terminal is in a congestion state by comparing the resource utilization rate with a preconfigured resource utilization rate threshold…in combination with other limitations recited as specified in claim 1.

In claim 10,… if the terminal is located out of coverage of a base station, and preconfigured with the parameter related to the congestion state, determining whether the terminal is in a congestion state by comparing the resource utilization rate with a preconfigured resource utilization rate threshold…in combination with other limitations recited as specified in claim 10.

In claim 19,… if the terminal is located out of coverage of a base station, and preconfigured with the parameter related to the congestion state, the transmitter determines whether the terminal is in a congestion state by comparing the resource utilization rate with a preconfigured resource utilization rate threshold…in combination with other limitations recited as specified in claim 19.



The second closest prior art of record is Carpenter et al, US 2004/0170123 hereafter Carpenter.  Carpenter, FIG. 5, 102, [0034] discloses determining whether the terminal is in congestion by detecting if a portion of administrative packets in the aggregate flow meets or exceeds the bandwidth limit. The Examiner interprets the portion of aggregate flow/bandwidth is a rate of data transfer which corresponds to a “resource utilization rate”. Carpenter [0034] also teaches the occupancy of the queue, the rate of change of the occupancy of the queue also measure the congestion. The Examiner interprets that “the occupancy of the queue” or “the rate of change of the occupancy of the queue” read on “resource utilization rate”. Carpenter, Figure 5, claim 3, [0033], [0034] discloses the maximum bandwidth limit (parameter) related to the 

The third closest prior art of record is Tanaka, US 2004/0170127 hereafter Tanaka. Tanaka FIG. 1, [0001], [0007] discloses the mobile terminals are configured with common channels for wireless transmission. Tanaka does not if the terminal is located out of coverage of a base station, and preconfigured with the parameter related to the congestion state, determining whether the terminal is in a congestion state by comparing the resource utilization rate with a preconfigured resource utilization rate threshold.




Examiner Note of claims 1-4 and 6-8

The claim limitations “controller” and “transmitter” do not use “means for” language to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The terms “controller” and “transmitter” by itself, connotes structure, is defined as structure in dictionaries and has known structural meaning in the art. The presence of a structural term combined with the absence of any “means for” language indicates that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is not invoked.

For these reasons, in conjunction with the other limitations of the independent claims, puts this case in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kotecha et al, US 2015/0023168 paragraph [0037] discloses a traffic identification device determines that the rate of increase of the network congestion level satisfies a rate threshold. The rate threshold may correspond to a rate at which the network congestion level is approaching the threshold network congestion level. In this case, traffic identification device 245 may consider the network congestion level as having exceeded the threshold, based on the network congestion level increasing faster than the rate threshold. In contrast, the claimed invention the determination is performed by an information transmission apparatus, configured in a terminal, 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JENEE HOLLAND
Examiner
Art Unit 2469



/JENEE HOLLAND/Primary Examiner, Art Unit 2469